Citation Nr: 1640721	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  12-03 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent disabling for patellofemoral syndrome of the right knee, for the period from January 15, 2008 until April 14, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 until June 1979 and February 1991 until October 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office
 (RO) in Nashville, Tennessee, which granted service connection for patellofemoral syndrome of the right knee at 10 percent disabling. The Veteran's right knee disability was subsequently increased to 40 percent disabling effective April 15, 2010, in a June 2010 rating decision. The issue on appeal is whether the Veteran is entitled to a higher initial rating in excess of 10 percent disabling from January 15, 2008 until April 14, 2010. 

In October 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record and has been reviewed.

In a December 2015 decision, the Board denied the Veteran's claim for entitlement to an initial rating in excess of 10 percent disabling for patellofemoral syndrome of the right knee, for the period from January 15, 2008 until April 14, 2010. In response to the December 2015 decision denying the claim, the Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (CAVC). In August 2016, the Court granted a Joint Motion Remand (JMR) filed by the parties, which requested a vacatur and remand of the December 2015 decision addressing the claim. The appeal has now returned to the Board for further action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board is conscious of Correia v. McDonald, 28 Vet. App. 158 (2016). Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Board has reviewed the Veteran's VA examinations throughout the appeal period findings, namely the February 2008, August 2009, and April 2010 VA examination reports, and concludes that the findings associated with those reports do not meet the specifications of Correia. Specifically, the examinations do not contain range of motion testing of the Veteran's right knee in the areas of active motion, passive motion, in weight-bearing, and nonweight-bearing. Given this, the Board is not satisfied that the examination reports findings are adequate for a contemporaneous rating. A retrospective medical evaluation is thus necessary under 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination in order to obtain a retrospective evaluation in regard to his service-connected right knee disability. The Veteran should be provided reasonable notice of the scheduled examination to ensure his ability to obtain transportation. The claims folder should be provided to the examiner in connection with the examination of the Veteran.

The examiner should, to the extent possible, provide a retrospective opinion addressing prior range of motion of the right knee, painful motion (and at what point it started), additional loss of motion after repetitions, and functional loss due to pain - considering active and passive motion as well as weight-bearing and nonweight-bearing considerations from January 15, 2008 until April 14, 2010. This retrospective opinion should also include comparison with any paired joints.

2. Then, readjudicate the Veteran's claim in light of all the evidence of record. If any benefit sought is denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an appropriate opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




